DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., US 2021/0005693.
In re Claim 1, Cho discloses a display substrate 100, comprising: a substrate 110, an active structure layer (111, 112, 113, 114, 115, 115,  321, 331) disposed on the substrate 110, a first source-drain structure layer 1SDS (Fig. A) disposed on a side of the active structure layer (111, 112, 113, 114, 115, 115,  321, 331) away from the substrate 110, and a second source-drain structure layer 2SDS disposed on a side of the first source-drain structure layer 1SDS away from the substrate 110; wherein the active structure layer (111, 112, 113, 114, 115, 115,  321, 331) comprises a first active layer 321 and a second active layer 331; the first source-drain structure layer (332, 333) comprises a first active via 1AV and a first source-drain electrode (322, 323), and the first source-drain electrode (322, 323) is connected to the first active layer 321 through the first active via 1AV; and the second source-drain structure layer 2SDS comprises a second active via 2AV and a second source-drain electrode (332, 333), and the second source-drain electrode (332, 333) is connected to the second active layer 331 through the second active via 2AV (Figs. 1- 5 and A; [0064 -0104]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Cho’s Fig. 1 annotated to show the details cited

In re Claim 2, Cho discloses the display substrate according to claim 1, wherein the active structure layer  (111, 112, 113, 114, 115, 115,  321, 331) comprises: a first insulating layer 111 disposed on the substrate 110, a first active layer 321 disposed on a side of the first insulating layer 111 away from the substrate 110, a second insulating layer 112 covering the first active layer 321, a first gate electrode 324 disposed on a side of the second insulating layer 112 away from the substrate 110, a third insulating layer 113 covering the first gate electrode 324 , a light shield layer 142 disposed on a side of the third insulating layer 113 away from the substrate 110, a fourth insulating layer 114 covering the light shield layer 142, a second active layer 321 disposed on a side of the fourth insulating layer 114 away from the substrate 110, a fifth insulating layer 115 disposed on a side of the second active layer 331 away from the substrate 110, and a second gate electrode 334 disposed on a side of the fifth insulating layer 115 away from the substrate 110 (Figs. 1-5). Let’s note that the layer 142 being made of metal ([0070]) inherently functions as a light shield layer (See MPEP2112.01.I). 
In re Claim 3, Cho discloses the display substrate according to claim 2, wherein the first source-drain structure layer 1SDS comprises a sixth insulating layer (a lower portion of 117) covering the active structure layer (111, 112, 113, 114, 115, 115,  321, 331), and a first source electrode 323 and a first drain electrode 322 disposed on a side of the sixth insulating layer 116 away from the substrate 110; and the first active via 1AV is formed on the second insulating layer 112, the third insulating layer 113, the fourth insulating layer 114 and the sixth insulating layer 116, and the first source electrode 322 and the first drain electrode 323 are both connected to the first active layer 321 through the first active via 1AV (Figs. 1-5 and A).
In re Claim 4, Cho discloses the  display substrate according to claim 2, wherein the second source-drain structure layer 2SDS comprises: a seventh insulating layer 117  covering the first source-drain structure layer 1SDS, a first planarization layer 118 disposed on a side of the seventh insulating layer 117 away from the substrate 110, and a second source electrode 332 and a second drain electrode 333 disposed on a side of the seventh insulating layer 117 away from the substrate 110; and the second active via 2AV is formed on the sixth insulating layer 116, the seventh insulating layer 117 and the first planarization layer 118, and the second source electrode 332 and the second drain electrode 333 are both connected to the second active layer 331 through the second active via 2AV (Fig. A).
In re Claim 5, Cho discloses the  display substrate according to claim 4, wherein the second active via 2AV comprises a via formed on the seventh insulating layer (the top portion of 117) and a via formed on the first planarization layer 118 and the sixth insulating layer (the lower portion of 117) (Fig. A). The applicant’s claim 5 does not distinguish over the Cho’s reference regardless of the process used to form the second active via, because only the final product is relevant, not the recited process of a via formed on the seventh insulating layer (the top portion of 117) by one patterning process and a via formed on the first planarization layer 118 and the sixth insulating layer (the lower portion of 117) (Fig. A) by another patterning process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 6, Cho discloses the display substrate according to claim 4, wherein the second source-drain structure layer 2SDS further comprises a connection electrode 160 connected to the first source-drain electrode (322, 323) through a connection electrode via (where 160 is located), and the connection electrode 160 is disposed in a same layer as the second source electrode 332 and the second drain electrode 333 (Fig. A).
In re Claim 7, Cho discloses the e display substrate according to claim 6, further comprising a second planarization layer 180 disposed on the second source-drain structure layer 2SDS and an anode 170 disposed on the second planarization layer 180, wherein the anode 170 is connected to the connection electrode 160 through an anode via (where 170 is located) (Fig. A).
In re Claim 8, Cho discloses the  display substrate according to claim 1, wherein a material of the first active layer 321 comprises low temperature polysilicon ([0055]), and a material of the second active layer 331 comprises oxide ([0075]).

In re Claim 10, Cho discloses a  display apparatus, comprising a display substrate 100, the display substrate 100 (Fig. 1) comprising: a substrate 110, an active structure layer (111, 112, 113, 114, 115, 115,  321, 331) disposed on the substrate 110, a first source-drain structure layer 1SDS (Fig. A)disposed on a side of the active structure layer (111, 112, 113, 114, 115, 115,  321, 331)  away from the substrate 110, and a second source-drain structure layer 2SDS disposed on a side of the first source-drain structure layer 1SDS away from the substrate 110; wherein the active structure layer (111, 112, 113, 114, 1115, 115,  321, 331)  comprises a first active layer 321 and a second active layer 331; the first source-drain structure layer 1SDS comprises a first active via 1AV and a first source-drain electrode (322, 323) and the first source-drain electrode (322, 323) is connected to the first active layer 321 through the first active via 1AV; the second source-drain structure layer 2SDS comprises a second active via 2AV and a second source-drain electrode (333, 334), and the second source-drain electrode (333, 334) is connected to the second active layer 331 through the second active via 2AV (Figs. 1- 5 and A; [0064 -0104]).
In re Claim 11, Cho discloses the display apparatus according to claim 10, wherein the active structure layer  (111, 112, 113, 114, 115, 115,  321, 331) comprises: a first insulating layer 111 disposed on the substrate 110, a first active layer 321 disposed on a side of the first insulating layer 111 away from the substrate 110, a second insulating layer 112 covering the first active layer 321, a first gate electrode 324 disposed on a side of the second insulating layer 112 away from the substrate 110, a third insulating layer 113 covering the first gate electrode 324, a light shield layer 142 disposed on a side of the third insulating layer 113 away from the substrate 110, a fourth insulating layer 114 covering the light shield layer 142, a second active layer 321 disposed on a side of the fourth insulating layer 114 away from the substrate 110, a fifth insulating layer 115 disposed on a side of the second active layer 321 away from the substrate 110, and a second gate electrode 334 disposed on a side of the fifth insulating layer 115 away from the substrate 110 (Figs. 1-5). Let’s note that the layer 142 being made of metal ([0070]) inherently functions as a light shield layer (See MPEP2112.01.I).
In re Claim 12, Cho discloses the display apparatus according to claim 11, wherein the first source-drain structure layer 1SDS (Fig. A) comprises a sixth insulating layer 116 covering the active structure layer 321, and a first source electrode 322 and a first drain electrode 323 disposed on a side of the sixth insulating layer 116 away from the substrate 110; the first active via 1AV is formed on the second insulating layer 112, the third insulating layer 113, the fourth insulating layer 114 and the sixth insulating layer 116, and the first source electrode 322 and the first drain electrode 323 are both connected to the first active layer 321 through the first active via 1AV.
In re Claim 13, Cho discloses the display apparatus according to claim 11, wherein the second source-drain structure layer 2SDS (Fig. A) comprises: a seventh insulating layer 117 covering the first source-drain structure layer 1SDS, a first planarization layer 118 disposed on a side of the seventh insulating layer 117 away from the substrate 110, and a second source 332 electrode and a second drain electrode 333 disposed on a side of the seventh insulating layer 117 away from the substrate 110; wherein a second active via 2AV is formed on the sixth insulating layer 116, the seventh insulating layer 117 and the first planarization layer 118, and the second source electrode 332 and the second drain electrode 333 are both connected to the second active layer 331 through the second active via 2AV.

In re Claim 14, Cho discloses a preparation method of a display substrate 100, comprising: forming an active structure layer (111, 112, 113, 114, 115, 115,  321, 331) on a substrate 110, wherein the active structure layer (111, 112, 113, 114, 115, 115,  321, 331) comprises a first active layer 321 and a second active layer 331; forming a first source-drain structure layer 1SDS (Fig. A) on the active structure layer (111, 112, 113, 114, 115, 115,  321, 331), wherein the first source-drain structure layer 1SDS  comprises a first active via 1AV and a first source-drain electrode (332, 333), and the first source-drain electrode (332, 333) is connected to the first active layer 321 through the first active via 1AV; and forming a second source-drain structure layer 2SDS on the first source-drain structure layer 1SDS, wherein the second source-drain structure layer 2SDS comprises a second active via 2AV and a second source-drain electrode (332, 333), and the second source-drain electrode (332, 333) is connected to the second active layer 331 through the second active via 2AV (Figs. 1- 5 and A; [0064 -0104]).
In re Claim 15, Cho discloses the preparation method according to claim 14, wherein the forming an active structure layer (111, 112, 113, 114, 115, 115,  321, 331)  on the substrate 110 comprises: sequentially forming a first insulating layer 111, the first active layer 321, a second insulating layer 112, a first gate electrode 324, a third insulating layer 313, a shield layer 140, a fourth insulating layer 114 and the second active layer 331 on the substrate 110; and forming a fifth insulating layer 115 disposed on the second active layer 331 and a second gate electrode 334 disposed on the fifth insulating layer 115.
In re Claim 16, Cho discloses the preparation method according to claim 14, wherein the forming a first source-drain structure layer 1SDS (Fig. A) on the active structure layer (111, 112, 113, 114, 115, 115,  321, 331) comprises: forming a sixth insulating layer 116 covering the active structure layer 331, wherein the first active via 1AV is formed on the second insulating layer 112, the third insulating layer 113, the fourth insulating layer 115 and the sixth insulating layer 116; and forming a first source electrode 322 and a first drain electrode 323 on the sixth insulating layer 116, wherein the first source electrode 322 and the first drain electrode 323 are both connected to the first active layer 321 through the first active via 1AV.
In re Claim 20, Cho discloses the  preparation method according to claim 14, wherein a material of the first active layer 321 comprises low temperature polysilicon ([0055]), and a material of the second active layer 331 comprises oxide ([0075]); or, a material of the first active layer comprises oxide, and a material of the second active layer comprises low temperature polysilicon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above.
In re Claim 9, Cho discloses all limitations of claim 9 except for that  a material of the first active layer 321 comprises oxide, and a material of the second active layer 331 comprises low temperature polysilicon. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use oxide material as the first active layer and the low temperature polysilicon as the first active layer 321, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 16 above.
In re claim 17, Cho discloses all limitations of claim 17 except for that after the forming the first active via 1AV (Fig. A), the method further comprises: annealing and/or cleaning the first active layer 321 exposed in the first active via 1AV . It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to anneal and/or clean the first active layer since it was known in the semiconductor art that it is well-known and routine procedure. (MPEP2144.I.)

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “an insulating layer covering the second active layer is reserved in the second via … etching the insulating layer in the second via to form the second active via”, in combination with limitations of Claim 14 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893